Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “30A1”, “30A2”, and “7D”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “153” has been used to designate both “rotary driver” and “target plate”.  
Reference character “310” has been used to designate both “mast” and “lower crowd motor”.
Reference character “320” has been used to designate both “lower crowd” and “rotary driver”.
Reference character “252” has been used to designate both “damper” and “truss cap holder”.

The drawings are objected to because:
Regarding Figs. 14A-E and 15A, each of the drawings should include at least one reference character to identify the various structural element(s) illustrated in the drawings.
Regarding Figs. 14A-E and 15A, text matter should only be included in the drawings where absolutely necessary.  For example, the text matter “Target”, “Laser”, and “Three-beam Laser” should be replaced with reference characters and associated lead lines.
Regarding Figs. 14C and 14E, it is unclear what “A”, “B”, and “C” represent.  
Regarding Fig. 14C, it is unclear whether the drawing includes a one or three views (Range decreases, Range Increases, and Range Constant).  Examiner notes that each drawing should only include a single view and should be assigned a unique figure ID.  Fig. 14E contains a similar issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Examiner suggests including a BRIEF SUMMARY OF THE INVENTION section to the specification.
In lines 3 - 4 of paragraph 0001, “SYSTEMS METHODS, AND” should be changed to “SYSTEM, METHOD AND” to match the title of U.S. provisional patent application number 62/915,789.
In line 1 of paragraph 0026, “Figures,“ should be changed to “figures,” because the term does not refer to specific figures.
The abbreviation “GPS” as used throughout the specification (i.e. in line 4 of paragraph 0035) should be defined at least once in the specification.
In line 25 of paragraph 0045, “determine” should be changed to “determination”.
In line 1 of paragraph 0048, “Figure” should be inserted before “8A” for clarity.  
In line 1 of paragraph 0053, “Figure” should be inserted before “12A” for clarity.  
In line 1 of paragraph 0060, “Figure” should be inserted before “12A” for clarity.  
In line 1 of paragraph 0061, “Figure” should be inserted before “12C” for clarity.  
In line 1 of paragraph 0067, “Figure” should be inserted before “14A” for clarity.  
In line 17 of paragraph 0067, “Figure” should be inserted before “14C” for clarity.  
In line 6 of paragraph 0068, Examiner suggests changing “14D and E” to “14D-E”, or something similar, for clarity.
Appropriate correction is required.
Claim Objections
Claims 5, 6, 8, 10, and 13 are objected to because of the following informalities:  
In lines 1 - 2 of claim 5, “a first direction” should be changed to “the first direction”.
In lines 1 - 2 of claim 6, “a second direction” should be changed to “the second direction”.
In line 1 of claim 8, “an orientation” should be changed to “the orientation”.
In line 1 of claim 10, “an orientation” should be changed to “the orientation”.
In lines 1 - 2 of claim 13, “an orientation” should be changed to “the orientation”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether “the portion” as recited in line 10 refers to the portion of the tracker row or to the portion of the machine.
Regarding claim 2, it is unclear whether “a foundation component” as recited in line 1 refers to one of the foundation components recited in claim 1, from which claim 2 depends, or if it represents an additional structural limitation.
Regarding claim 3, it is unclear whether “the foundation component” as recited in line 1 refers to the foundation component recited in claim 2 or if it refers to one of the foundation components recited in claim 1.  
Regarding claim 4, it is unclear whether “the foundation component” as recited in line 1 refers to the foundation component recited in claim 2 or if it refers to one of the foundation components recited in claim 1.  
Regarding claim 5, it is unclear whether “a portion of the machine” as recited in line 1 refers to the portion of the machine as recited in line 7 of claim 1, from which claim 5 depends, or if it represents an additional structural limitation.
Regarding claim 5, it is unclear whether “Y” and “Z” as recited in lines 2 and 3 represent reference characters or directions.  For purposes of examination, “Y” and “Z” have been interpreted as “Y-direction” and “Z-direction”, respectively, as best understood by Examiner.
Regarding claim 6, it is unclear whether “a portion of the machine” as recited in line 1 refers to the portion of the machine as recited in line 11 of claim 1, from which claim 6 depends, or if it represents an additional structural limitation.
Regarding claim 6, it is unclear whether “the portion” of the machine as recited in line 2 refers to “a portion” as recited in line 11 of claim 1, from which claim 6 depends, or if it represents an additional structural limitation.
Regarding claim 9, the use of the term “its” as recited in line 2 renders the claim indefinite because it is unclear as to which structural element or limitation the term is referring.  Structural elements or limitations should always be referred to by name.  Claim 11 contains a similar error.
Allowable Subject Matter
Claims 7, 8, 10, and 12 - 20 are allowed.
Claims 1 - 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicholson et al. (US 4,907,915) teaches a system comprising: a mast (drive chuck 38); a laser (laser 26); and a target (48) attached to the mast (Figs. 1 and 5; col. 3, line 34 - col. 4, line 40).
Troy et al. (US 10,310,054) teaches a system comprising: a laser; a laser range meter (not shown) to measure distance to an object (col. 7, lines 3 - 46); a target (target object 10); and a controller (Fig. 1; col. 4, lines 33 - 34; col. 7, lines 3 - 46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA11/7/2022